IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 96-50031
                           Summary Calendar
                        _____________________


     UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

                               versus

     ONE 1990 FORD RANGER PICKUP TRUCK,
     VIN: 1FTCR10A5LPB67841,

                                     Defendant,

     JOHNNY MASCORRO,

                                     Claimant-Appellant.

     _______________________________________________________

         Appeal from the United States District Court for
                   the Western District of Texas
                           (SA-94-CV-863)
     _______________________________________________________

                         October 23, 1996
Before REAVLEY, JONES and SMITH, Circuit Judges.

PER CURIAM:*

     In this forfeiture action, appellant Johnny Mascorro appeals

a judgment of forfeiture against a 1990 Ford Ranger pickup truck.

We affirm.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     The government sought forfeiture of the truck on grounds

that it was property purchased with the proceeds of illegal drug

transactions under 21 U.S.C. § 881(a)(6).   Mascorro filed a claim

and answer, alleging that he is the owner of the pickup and that

the government lacked probable cause to seize the vehicle.

     The government moved to dismiss or alternatively for summary

judgment, arguing that Mascorro was not the owner of the pickup

and therefore lacked standing to challenge the forfeiture.    The

government argued in the alternative that on the merits the

property was subject to forfeiture under the statute even if

Mascorro had standing.   After Mascorro failed to respond to the

motion, the court dismissed his claim for lack of standing.

Mascorro then filed a motion for reconsideration and to set aside

judgment, arguing that the evidence in the record raised an issue

of material fact as to whether he had an interest in the truck

sufficient to establish standing.    The motion did not address the

alternative ground on which the government sought summary

judgment, namely that on the merits the truck was subject to

forfeiture under § 881(6).   The court entered an order granting

the request for reconsideration, but ruled in favor of the

government.   The court again ruled that Mascorro lacked a

sufficient ownership interest to confer standing, and also ruled

in the alternative that he had failed to establish a defense to

forfeiture even if he had standing.



                                 2
      Without reaching the standing issue, we affirm the judgment

on the ground that the government established probable cause to

seek forfeiture of the vehicle and Mascorro raised no valid

defense to forfeiture.   Mascorro points out that the district

court did not amend the judgment to indicate this alternative

ground for granting summary judgment, and that the judgment

states only that judgment is granted against Mascorro for lack of

standing.   However, the district court, in ruling on the motion

for reconsideration, plainly found that either ground was

sufficient to grant summary judgment for the government.

Further, we may affirm a summary judgment on any legally

sufficient ground, even one not relied upon by the district

court.   Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1337

(5th Cir. 1996).

      Section 881(6) subjects the truck to forfeiture as a thing

of value traceable to the proceeds of the sale of illegal drugs.

Under this statute the government bears the initial burden of

demonstrating probable cause that a substantial connection exists

between the property to be forfeited and a crime under Title 21

of the United States Code.   United States v. One 1986 Nissan

Maxima GL., 895 F.2d 1063, 1064 (5th Cir. 1990).   Probable cause

means less than prima facie proof but more than mere suspicion.

Id.   Probable cause can be established by circumstantial or

hearsay evidence.   United States v. One 1987 Mercedes 560 SEL,


                                 3
919 F.2d 327, 331 (5th Cir. 1990). Once the government

establishes probable cause the burden shifts to the claimant to

prove that the factual predicates for forfeiture have not been

met or that a defense to forfeiture applies.   United States v.

1988 Oldsmobile Cutlass Supreme 2 Door, 983 F.2d 670, 674 (5th

Cir. 1993).

     The government established probable cause for forfeiture

with affidavit testimony that (1) Mascorro told the law

enforcement officers that the truck belonged to Johnny’s Auto

Sales; (2) the truck had been sold to Johnny’s Auto Sales, (3)

Johnny’s Auto Sales is a used car business owned by Johnny Trejo;

(4) Trejo, who was indicted along with Mascorro on drug charges

in another proceeding, spent cash far in excess of the

legitimate, marginal revenues of the car business; (5) Trejo was

engaged in the distribution and sale of large quantities of

cocaine; (6) financial records indicated that the business was

shored up from an influx of outside funds; and (7) the truck had

been purchased by Trejo and Johnny’s Auto Sales during the period

that Trejo was involved in illegal narcotics trafficking.     Having

established probable cause, the burden shifted to Mascorro to

offer proof that the truck was not subject to forfeiture because

the factual predicates for forfeiture were not present or because

he had a personal defense to forfeiture.   Mascorro did not




                                4
present competent summary judgment evidence that the truck was

not subject to forfeiture as purchased with drug proceeds.

     Mascorro claimed in his motion to reconsider that he had

purchased the truck from Trejo.   However, he conceded in his

deposition that record title had never been transferred to his

name, and alleged in his verified answer that instead the sale to

him was “through the name Johnny’s Auto Sales.”    The latest title

document in the record indicates a transfer of title from

Dominique Motor Co. to Johnny’s Auto Sales.   In United States v.

1977 Porsche Carrera 911, 946 F.2d 30 (5th Cir. 1991), we held

that, absent a formal transfer of title in compliance with Texas

law, the alleged purchaser of an automobile has at most an

equitable possessory interest which does not affect the rights of

third parties, and that this interest is subordinate to the

government’s forfeiture interests.    Id. at 34.

     AFFIRMED.




                                  5